[elliemaelogoa06.jpg]

May 12, 2015


Ms. Karen Blasing






Re: Board of Directors of Ellie Mae, Inc.


Dear Karen:


On behalf of the Board of Directors (the "Board") of Ellie Mae, Inc. (the
"Company"), we are pleased to set forth the terms and conditions pursuant to
which you are being offered an opportunity to serve as a member of the Board. We
anticipate that you would be appointed as a member of the Board effective June
17, 2015 (the "Effective Date") as a Class III director to serve until the
annual meeting to be held in 2017 in accordance with the Company’s charter
documents. Please note that your appointment to the Board is subject to formal
approval by the Board at the Board’s June 17, 2015 meeting, which will take
place immediately following the Company’s annual meeting of stockholders.
Board Responsibilities. The Company’s current schedule includes approximately
four regular in-person meetings of the Board per year in Pleasanton, California,
plus additional special meetings as called by the Board from time to time which
usually take place via teleconference. In addition to your attendance at Board
meetings, we expect to take advantage of your expertise by reaching out to you
for advice and counsel between meetings, and we anticipate that you will be made
a member of the Audit Committee of the Board, which will also meet at least
quarterly. Of course, we may ask that you consider serving on other committees
of the Board from time to time. All of this is subject to the Board’s
discretion.
As a member of the Board, you will owe fiduciary duties to the Company and its
stockholders, such as the duty of care, duty of loyalty and the duty of
disclosure, which include protecting Company proprietary information from
unauthorized use or disclosure. Additionally, we intend to enter into the
Company’s standard form of indemnification agreement with you. If you would like
to learn more about your fiduciary duties as a director or the indemnification
agreement, I would be happy to arrange a meeting for you with our outside
corporate counsel, Andrew Thorpe, a partner of Orrick, Herrington & Sutcliffe
LLP.
Retainer. During the term of your service as a director, you shall receive an
annual cash retainer of $32,000 for your service on the Board, and an additional
annual cash retainer of $12,000 for your service on the Audit Committee. The
Compensation Committee will periodically review the compensation of the
Company’s non-employee directors, and, of course, if you later serve on any
other committee of the Board, you would receive an additional retainer
consistent with that provided to other members of such committee.
Initial Grant (RSUs). Subject to compliance with applicable state and federal
securities laws, on the Effective Date you will be automatically granted
Restricted Stock Units (the "Initial Grant") with a value equal to $150,000
based on the volume-weighted average closing price of the Company’s common stock
for the thirty days prior to the date of this letter. The Initial Grant will be
subject to the terms of the Company’s equity incentive plan, as may be in effect
from time to time (the "Plan"), and a Restricted Stock Unit award agreement to
be entered into between you and the Company. Subject to your continued service
to the Company, the Initial Grant shall vest, and the shares subject thereto
distributed, as follows: 1/3rd of the shares will vest on each anniversary of
the grant date, such that the Initial Grant shall be fully vested on the third
(3rd) anniversary of the grant date.
Subsequent Grants (Stock Options and RSUs). Under the policies adopted by the
Board, you will be eligible for future grants of non-statutory stock options and
RSUs ("Subsequent Grants") to be granted automatically on the date of the
Company’s annual meeting. The Subsequent Grant currently includes stock options
with a value equal to $100,000 and Restricted Stock Units with a value equal to
$100,000. We anticipate that all Subsequent Grants will, in accordance with the
policies adopted by the Board, provide for the following:
Stock options granted pursuant to the Subsequent Grant will be exercisable at a
price per share equal to the fair market value of the Common Stock on the grant
date as then determined by the Board and will be subject to the terms of the
Plan and a stock option agreement to be entered into between you and the
Company. RSUs granted pursuant to the Subsequent Grant will be issued pursuant
to a Restricted Stock Unit award agreement to be entered into between you and
the Company.




--------------------------------------------------------------------------------

[elliemaelogoa06.jpg]

Subject to your continued service to the Company, the Subsequent Grant will vest
as follows: Stock options granted pursuant to the Subsequent Grant will vest
1/12th on each monthly anniversary of the grant date, such that the stock
options will be fully vested on the first (1st) anniversary of the grant date.
Restricted Stock Units granted pursuant to the Subsequent Grant will vest in
full on the first (1st) anniversary of the grant date.
The grant of any Subsequent Grants and the terms thereof are subject to the
policies adopted by the Board, which may change.
Vesting Acceleration. Upon a Change in Control of the Company (as defined in the
Plan), your stock options, RSUs and other equity awards with respect to the
Common Stock will become fully vested and/or exercisable.
Business Expense Reimbursements. You will be authorized to incur on behalf and
for the benefit of, and will be reimbursed by, the Company for reasonable
documented expenses related to your service on the Board, provided such expenses
are in accordance with Company policies.
At-Will Relationship. You are free to end your relationship as a member of the
Board at any time and for any reason. In addition, your right to serve as a
member of the Board is subject to the provisions of the Company’s charter
documents.
Assuming that you find the foregoing acceptable, we welcome you to the Board and
look forward to your participation as a director. Please call Sigmund Anderman
at 925-227-7050 if you have any questions or comments regarding the terms
described above.
                        
Sincerely,
 
 
Ellie Mae, Inc.
 
 
By:
/s/ Sigmund Anderman
 
Sigmund Anderman
 
Executive Chairman







